Citation Nr: 0636622	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for bilateral hearing loss.

2.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for dizziness.

3.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, his spouse, and his uncle


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1990.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from June and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  A notice of 
disagreement (NOD) was received in January 2001, a statement 
of the case (SOC) was issued in May 2002, and a timely 
substantive appeal was received in June 2002.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 
2003.  A transcript of the testimony is associated with the 
claims file.  

The case was remanded to the RO, via the Appeals Management 
Center (AMC), in October 2003, for additional development and 
adjudicative action.  Additional development was undertaken, 
and the case was subsequently returned to the Board for 
appellate review.  


FINDING OF FACT

Neither the veteran's claimed seizure disorder, hearing loss 
nor dizziness were the result of or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical or surgical care in connection with the 
October 1997 radical mastoidectomy, nor were they events not 
reasonably foreseeable.

CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151, for additional disabilities of a seizure disorder, 
hearing loss and/or dizziness, as a result of a radical 
mastoidectomy conducted in October 1997 at a VA medical 
facility, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2004); 38 C.F.R. § 3.361 (effective 
September 2, 2004); 38 C.F.R. § 17.32 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability to include 
dizziness, hearing loss, and a seizure disorder, as a result 
of a left radical mastoidectomy surgery in October 1997 at a 
VA facility.  

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which states that 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should submit everything he has pertaining to the 
claims.

In this case the VCAA notice by letter in February 2004, 
followed the initial adjudication.  The notice included the 
type of evidence needed to substantiate claims for 
compensation pursuant to 38 U.S.C.A. § 1151.  In addition, 
the RO informed the appellant about the information and 
evidence that VA will seek to provide including the veteran's 
service medical records and other relevant medical records 
which the appellant informed VA about.  In the February 2004 
VCAA letter, the RO also informed the appellant about the 
information and evidence he was expected to provide.  That 
letter also informed the veteran that he should provide VA 
(via the AMC) with any evidence or information he may have 
pertaining to his appeal.  The veteran was, in effect, 
requested to submit all evidence in his possession that 
pertained to his claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

The veteran also offered testimony in support of his claims 
at a personal hearing.  The Board finds that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103 (West 
2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  In addition, the Board obtained an independent 
medical opinion in August 2006 on the veteran's behalf.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In the December 2005 post-remand brief, the appellant's 
representative claimed that if the veteran's claim is not 
granted, the Board must determine whether medical quality 
assurance records exist for the veteran and remand for the RO 
to obtain any such records.  The VA's medical quality-
assurance program consists of systemic health care reviews 
carried out by or for VA for the purpose of improving the 
quality of medical care or improving the utilization of 
health care resources in VA medical facilities.  Such data 
may relate to the structure, process or outcome of health 
care provided by VA.  See 38 U.S.C.A. § 17.500(c) (2006).  
Under 38 U.S.C.A. § 5705 (West 2002) records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500-
17.511 (2006) explain the provisions for maintaining 
confidentiality and limit access to the documents.  

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Part IV, Chapter 22, paragraph 3 (recently converted to M21-1 
MR, IV, 22.03b, iv.ii.1.A.3.g-i), pertaining of the 
development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records may contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public, except 
in narrowly defined circumstances.  

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (West 2002) (the Board is 
bound in its decisions by the regulations of the department 
and instructions of the Secretary).

Records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants.  Redisclosure of the quality assurance records of 
documents is prohibited by 38 C.F.R. § 17.510 (2006).  The 
Board in this decision therefore notifies the appellant that 
the RO is prohibited from obtaining quality assurance 
records.  38 C.F.R. § 3.159(e) (2006).  The appellant may, 
however, himself request the records from VA.  38 C.F.R. § 
17.509 (2006).

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality 
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

II.  38 U.S.C.A. § 1151 claims - generally

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in 
August 1999, after the effective date of the revision, and 
thus the current version of the law applies.  VAOPGCPREC 40-
97.

Effective for claims filed on or after October 1, 1997, under 
section 422(a) of Public Law 104-204, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated (to replace 38 C.F.R. § 3.358) for claims filed 
as of October 1, 1997.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  (emphasis 
added)

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  These regulations, effective from 
September 2, 2004, provide, in part, that VA fault may be 
established by showing that VA furnished the care or 
treatment in question without obtaining the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.

In determining whether there was informed consent, VA is to 
consider whether there was substantial compliance with the 
requirements set out in 38 C.F.R. § 17.32 (2006).  The 
regulations further provide that, in determining whether an 
event is "not reasonably foreseeable" for purposes of § 
1151, VA will consider whether the risk of the event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with § 17.32 informed consent 
procedures.

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In pertinent part, there are various 
definitions as to parties who may be involved in one way or 
another (38 C.F.R. § 17.32(a) (2006)).

Under 38 C.F.R. § 17.32(b), the stated policy is that:

(e)xcept as otherwise provided in this section, all patient-
care furnished under title 38 U.S.C. shall be carried out 
only with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof. In order to give 
informed consent, the patient must have decision-making 
capacity and be able to communicate decisions concerning 
health care.  If the patient lacks decision-making capacity 
or has been declared incompetent, consent must be obtained 
from the patient's surrogate.  Practitioners may provide 
necessary medical care in emergency situations without the 
patient's or surrogate's express consent when immediate 
medical care is necessary to preserve life or prevent serious 
impairment of the health of the patient or others and the 
patient is unable to consent and the practitioner determines 
that the patient has no surrogate or that waiting to obtain 
consent from the patient's surrogate would increase the 
hazard to the life or health of the patient or others.  In 
such circumstances, consent is implied.  (emphasis added).

38 C.F.R. § 17.32(c) covers general requirements for informed 
consent.  Informed consent is the freely given consent that 
follows a careful explanation by the practitioner to the 
patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment.  The 
practitioner who has primary responsibility for the patient 
or who will perform the particular procedure or provide the 
treatment, must explain in language understandable to the 
patient or surrogate, the nature of the proposed procedure or 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives, and anticipated results if 
nothing is done.  The patient or surrogate must be given the 
opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient 
or surrogate if the proposed treatment is novel or 
unorthodox.  The patient or surrogate may withhold or revoke 
his or her consent at any time.

38 C.F.R. § 17.32(c) addresses documentation of informed 
consent.  (1) The informed consent process must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and 
therapeutic treatments or procedures that: [a listing follows 
to include require use of sedation, require anesthesia, 
produce discomfort, have risk or complications, etc.].

Further provisions of these regulations delineate the further 
requirements that the signature of consent be witnessed, and 
other specific circumstances.  Pursuant to 38 C.F.R. § 
17.32(d)(2), the consent form will be witnessed, will be 
filed in the patient's medical records, and will be valid for 
a period of 30 calendar days.

III.  Analysis

Historically, the record reflects that the veteran presented 
to a VA medical center in October 1997 for chronic ear 
infections.  It was noted that the veteran had tubes placed 
in his ear multiple times since childhood and he used to get 
five to six ear infections per year.  The veteran complained 
of hearing loss, bilaterally, and indicated that his hearing 
usually improved with tube placement.  The veteran also 
complained of persistent tinnitus, muffled hearing, 
dizziness, vertigo and headaches, worse when in crowds.  He 
was diagnosed with a cholesteatoma in the left ear and was 
scheduled for surgery.  

Prior to the surgery, the veteran signed a consent form in 
which it was noted that hearing loss and/or loss of hearing, 
loss of taste, facial paralysis, bleeding and infection were 
risks involved and/or expected results from the surgery.

The veteran underwent a left radical mastoidectomy 
approximately ten days later, in October 1997.  Surgical 
records note that there was a large cholesteatoma and 
dehiscence of the facial nerve, and the lateral canal was 
thin.  The operative report notes that appropriate consent 
was obtained prior to the surgery.  The cholesteatoma was 
removed and a mastoidectomy was performed.  At that point, 
due to the veteran's bilateral ear disease, the chronic 
history of eustachian tube dysfunction, and due to the 
thickening hypotympanic region, which would prohibit 
examination of the middle ear space in that region, and due 
to the likelihood of postoperative tympanic membrane 
retraction from his chronic eustachian tube dysfunction, the 
surgical team elected to perform a radical cavity to preserve 
the safety of the veteran's ear as a second operation with 
the presence of a facial nerve dehiscence and a lateral canal 
blue lining would present an increased secondary operative 
risk.  As such, the tympanic membrane was excised and removed 
from the ear, and the middle ear mucosa was also removed.  
After the procedure, the veteran was noted to be in stable 
condition, with satisfactory facial nerve function 
postoperatively.  

As noted, the veteran asserts that as a result of the surgery 
in October 1997, he suffered additional disability, including 
complete hearing loss in the left ear, dizziness and a 
seizure disorder.  

In November 1997, the veteran sought follow-up treatment at 
VA.  Two weeks after surgery, the veteran presented with some 
ear pain and drainage of yellow and red fluid.  His 
temperature was 99 degrees.  The left ear was packed and the 
veteran was instructed to continued on antibiotics.  Three 
weeks post surgery, the veteran had no vertigo and the 
hearing was intact.  Two weeks later, the veteran had another 
follow-up appointment, and again, did not complain of vertigo 
or hearing loss.  Examination revealed right tympanic 
membrane retraction.  Post-surgically on the left, the 
veteran was doing well.  The veteran was medically cleared 
for hearing aids, and the plan was for a right mastoidectomy 
during the Spring of 1998.  He was referred to audiology, but 
it was then determined that the veteran was not eligible for 
any VA services.

In December 1997 correspondence from the Houston VA Medical 
Center, the veteran was informed that his length of service 
in the Air Force, coupled with his type of discharge, 
rendered him ineligible for VA health care benefits.  As 
such, the veteran would be billed for the services he had 
received thus far.  Nevertheless, it was suggested that the 
veteran file a waiver of payment due to the admitted 
administrative error that inadvertently allowed the veteran 
to be accepted for care.  

VA and private treatment records from 1998 to December 1999 
note recurrent ear infections and treatment for a seizure 
disorder of unknown etiology.  These records also indicate 
that the veteran was receiving care at a VA facility in New 
Mexico during that time.  

In December 1999, the veteran filed a Federal Tort Claim 
against VA for personal injury suffered as a result of the 
aforementioned ear surgery.  In March 2002, the parties 
settled the claim, and the veteran received a settlement in 
the amount of $25,000.  It was noted that the stipulation for 
compromise settlement was not, in any way, intended to be, 
and should not be construed as, an admission of liability or 
fault on the part of the VA, and the VA in fact specifically 
denied liability to the Plaintiff.

An April 2000 private audiology report notes hearing loss, 
bilaterally, more significant in the left ear.  A July 2000 
private otolaryngology clinic note indicated that the veteran 
presented with chronic draining ears for many years.  He also 
reported a seizure disorder, and indicated that he had 
previously undergone multiple surgeries on his left ear.  On 
examination, the right ear showed a complete retracted 
tympanic membrane filling it, with no middle ear space and 
the drum was sucked down onto the promontory.  No ossicles 
were seen.  The left side, post surgically, showed no 
observable landmarks.  There was clearly an intracranial 
cholesteatoma inferiorly and posteriorly going from the actum 
laterally, into the canal about 1/2 centimeters (cm).  
Posterior to that, the middle ear space was mucosalized.  It 
was very difficult to recognize any landmarks at all.  The 
audiogram showed a bilateral mild sensorineural hearing loss 
with a larger conductive component on the left.  The 
assessment was chronic infectious otitis media with 
intracranial cholesteatoma, severe Eustachian tube 
dysfunction, and sensorineural hearing loss.  

In an August 2000 statement, the veteran and his wife 
asserted that the veteran continued to have a hearing loss in 
the left ear since the surgery in October 1997.  In addition, 
the veteran and his wife contended that the veteran never had 
seizures prior to the surgery, and after the surgery, the 
veteran developed a seizure disorder, with seizures 
accompanying each ear infection.  The veteran and his wife 
noted that the veteran had five to six ear infections per 
year prior to the October 1997 surgery, but had been getting 
them monthly since the surgery.

In October 2000, the veteran underwent a second surgery on 
the left ear.  At that time, it was noted that the veteran 
had a long history of chronic otitis media, three year status 
post radical mastoidectomy.  The veteran complained of 
intermittent otorrhea and physical examination revealed a 
visible cholesteatoma in the antral inferior region of the 
middle ear space.  He consented to revision 
tympanomastoidectomy and ossicular reconstruction, and it was 
noted that the indications, alternatives, potential risks and 
complications, and limitations were thoroughly discussed with 
him.  In particular the potential complications discussed 
included facial nerve paresis, total hearing loss, need for 
further surgery, otorrhea, and spinal fluid leak.  

In the veteran's March 2001 NOD, he contends that the 
standard of medical practice for cholesteatoma surgery 
mandates preoperative MRI and CT to determine the exact 
extent of the tumor and involvement of intracranial 
structures, and failure on the part of the VA's medical staff 
to accomplish these studies was an egregious violation of 
customary and accepted medical practice.  

In July 2001, the Chief of the Division of Otolaryngology at 
Cedars-Sinai Medical Center prepared a medical opinion 
regarding the veteran's contentions.  The doctor indicated 
that he reviewed the October 1997 operative report, as well 
as some additional private and VA treatment records.  The 
doctor noted that there was no mention in the operative 
report that electrocautery was used; however, in the nursing 
records, it was declared that electrocautery had been used.  
The doctor also noted that the procedure took seven and a 
half hours, which was well outside the normal time for a 
radical mastoidectomy, even with the presence of a facial 
nerve dehiscence and a dehiscence of the lateral canal.  In 
addition, the doctor noted that the veteran had no 
preoperative prior history of seizures; however, 
postoperatively, the veteran presented with multiple episodes 
of seizures, as seen in a consultation from December 1997 at 
a VA hospital, and the doctor pointed out that the evaluation 
at the hospital showed no clear etiology for the seizures.  
The veteran was not on any medications that were known to 
cause seizures and he could not recall any trauma.  
Furthermore, evaluation of the veteran showed no evidence for 
brain tumor.  The veteran had been on Dilantin and Depakote, 
and he had a break-through seizure.  The doctor noted that 
the veteran was subsequently treated privately, and 
ultimately needed a revision surgery.  In conclusion, the 
doctor opined that the most likely cause of the seizure 
disorder was the electrocautery used at the time of the 
mastoid surgery along the dura around the tegmen.  The doctor 
explained that electrocautery is known to cause seizure 
disorders, and, in fact, a review of the veteran's 
postoperative computerized tomography (CT) scan indeed showed 
dehiscence of the bone and the tegmen consistent with the 
aforementioned theory.  The doctor opined that the use of 
electrocautery around the brain was negligent, and the length 
of the surgery suggested the occurrence of inexperienced 
operators or under-supervision of the procedure.

An August 2002 VA examination report notes that the examiner 
specifically reviewed the veteran's claims file prior to the 
examination.  The veteran reported that his seizures began in 
December 1997, and Dilantin and Depakote were prescribed in 
July or August 1998.  He remained on those medications until 
late 1999.  According to the veteran's wife, the veteran's 
seizures became progressively more severe and more frequent.  
At most, the veteran had 14 seizures in one day, which 
precipitated admission to a VA facility in Amarillo in 
December 1999.  Shortly thereafter, the veteran was informed 
of his ineligibility to receive VA health care benefits, and 
the veteran sought private treatment for the seizures.  The 
veteran's wife began to notice that the veteran's seizures 
appeared to be associated with the timing of his ear 
infections, and she and the veteran's doctors determined that 
the Dilantin and Depakote were not particularly effective in 
controlling the veteran's seizures.  The veteran was referred 
to a private hospital for assessment and treatment, and 
another surgery was performed for the ear infections and 
cholesteatoma.  The October 2000 surgery was apparently 
successful, and the veteran's seizures reportedly stopped 
after September 2000.  In February 2002, the veteran 
underwent a third surgery to "rebuild the ear" and to 
attempt to improve hearing.  The February 2002 surgery was 
not successful in restoring the veteran's hearing in the left 
ear, as he was still completely deaf in the left ear; 
however, the veteran had no further ear infections and no 
further seizures.  

Physical examination was within normal limits.  The 
examiner's impression was that the veteran appeared to have a 
complex partial seizure disorder with secondary 
generalization that began in 1997 and persisted until 
September 2000.  The examiner indicated that the etiology of 
the spells was unclear.  The examiner had no record of an 
abnormal electroencephalogram, no record of an abnormal brain 
image, and knew only that the veteran had a cholesteatoma on 
the left ear with subsequent surgery.  The examiner was at a 
loss to explain how recurrent ear infections could cause 
seizures, unless the veteran was having recurrent meningitis; 
however, the history did not fit with that picture, in that 
meningitis was a subacute or chronic disorder that would have 
resulted in other abnormalities in between the ear 
infections.  The examiner noted that the surgical procedure 
notes did not mention any difficulty with the meninges or the 
dural sac that would suggest that any problem were found or 
caused by the October 1997 surgery.  The examiner could not 
identify a connection between his ear surgery and his 
subsequent spells, and the spells had undergone complete 
resolution without any functional deficit.  

The record reflects that the veteran's seizures apparently 
returned sometime in 2002 along with ear infections.  An 
October 2002 head CT scan was normal.  A November 2002 
private MRI of the brain report notes a little increased 
signal but no enhancement in the right mastoid, which could 
be post surgical changes, and less likely a cholesteatoma or 
inflammatory change.  No abnormal areas of enhancement were 
seen; the brain was normal.  A March 2003 EEG was normal.  

At the veteran's personal hearing before the undersigned in 
April 2003, the veteran testified that his seizures returned 
in October 2002.  At that time, it was also discovered that 
the veteran had a severe ear infection.  The veteran also 
testified that he could not hear out of the left ear.  The 
veteran testified that the dizziness occurred with seizures 
and during ear infections.  

A December 2003 private ENT clinic consultation report notes 
that the veteran had a known history of chronic ear 
infections and bilateral cholesteatoma status post multiple 
surgical procedures.  The veteran also had two recent 
seizures.  The veteran had noticed some itching in both ears.  
He complained of drainage intermittently from the left ear; 
and his left ear hearing was completely gone.  A recent CT 
scan revealed complete open cavity on the left side with no 
obvious signs of cholesteatoma.  There were some changes on 
the right side, but no cholesteatoma of the middle ear.  The 
assessment was questionable history of chronic otitis media 
with associated seizures, but which was difficult to explain.  
After debriding the ear canal and swabbing for culture and 
sensitivity, the examiner opined that the veteran had 
colonization of external bacteria or fungal of the left 
mastoid cavity due to lack of cleaning, and not chronic 
otitis media.  The examiner was unable to really associate 
the veteran's chronic ear infections with the seizures, but 
noted that it was a possibility.  

A February 2004 MRI of the brain revealed abnormal signal in 
the lateral portion of the right mastoid air cell suggestive 
of acute or chronic infections.  Also noted was a Chiari-I 
malformation manifested by cerebellar tonsilar ectopia.  
Finally, there was a pineal cyst, which was thought to be of 
no clinical significance.

The veteran was afforded a series of VA examinations in 
November and December 2004, essentially for the purpose of 
determining whether the seizure disorder, hearing loss and/or 
dizziness was the result of fault on the part of VA, in the 
form of negligence, lack of proper care, error in judgment, 
or the like.  The neurological examiner was not provided with 
the veteran's claims file; however, he recorded the veteran's 
historical self-report and noted an impression of chronic 
vertigo secondary to cholesteatoma causing him to have 
extremely poor balance.  In addition, the examiner noted a 
generalized seizure disorder which temporally came on after 
the first cholesteatoma removal in the left ear.  The 
examiner explained that he was unable to comment on whether 
there was some complication regarding that surgery because he 
was not provided with records.  Nevertheless, the veteran 
reported that he had recurrent infections in his left ear and 
the right ear subsequent to the first operation.  He was on 
antibiotics almost continuously, and his balance was improved 
on the antibiotics.  From that information, the examiner was 
suspicious that the veteran had a chronic middle ear, or 
mastoid, infection on the left side which contributed to the 
problem.  

The examiner was later provided with the veteran's claims 
file and provided an addendum which indicated that the 
veteran had a seizure disorder and experienced grand mal 
seizures, although the veteran did not exhibit a seizure on 
examination.  The examiner opined that the best evidence was 
that vestibular dysfunction was a result of the repeated 
surgeries for the cholestoma and its complications.  The 
examiner specifically noted that he was not an ENT surgeon so 
he could not evaluate whether carelessness or negligence 
occurred with the operations.  The examiner indicated that 
the cause of the seizures was unclear.  The examiner could 
not find clear evidence that any seizures preceded the 
surgery.  CT scan reports did not show evidence of a direct 
connection from the middle ear surgery and damage to the 
brain.  The examiner noted, however, that the CT scan 
demonstrated that the veteran had a congenital malformation 
called Arnold Chiari-I malformation.  That malformation, 
according to the examiner, affected the brain in multiple 
areas and could be associated with vertigo, hearing loss and 
seizures.  The association with seizures, however, was 
uncommon.  The examiner suspected that, assuming the seizures 
began following the ear surgery and not before, the seizures 
were somehow related to the surgery, although he could not 
prove it.  

At VA audiological examination in December 2004, the 
impression was mixed hearing loss bilaterally, left ear worse 
than right, consistent with long history of middle ear 
disease in both ears and surgical intervention in the left 
ear.  

At VA ear disease examination in December 2004, the examiner 
summarized the veteran's history as noted in the claims file.  
The veteran reported constant dizziness.  The examiner opined 
that the dizziness was most consistent with horizontal 
semicircular canal vestibulopathy or chronic vestibular 
irritation and that was consistent with the finding at 
mastoidectomy surgery in October 1997 in which the horizontal 
semicircular canal was noted to be blue-lined, that is the 
bony covering eroded by the cholesteatoma.  The erosion 
evidence in 1997 left the remaining semicircular canal tissue 
vulnerable to irritation from normal activities of living.  
The veteran did not have Meniere's syndrome.  The veteran had 
a chronic Eustachian tube dysfunction confirmed by the 
presence of the pressure equalizing tube in the right 
tympanic membrane, which was placed so that the right middle 
ear space could be ventilated.  

The examiner found it significant to note that the veteran 
had a long history of chronic otitis media prior to entry 
into the service.  His middle ear function was not good and 
over time, significant cholesteatoma developed, as evidenced 
by the finding at surgery in 1997.  Also noted at the time of 
the 1997 surgery was erosion of both the incus and the 
stapes, which rendered the conductive mechanism of hearing 
significantly impaired.  The examiner also found it important 
to note that although the veteran had significant hearing 
loss at that time, he did still have hearing in the left ear 
with speech recognition score of 92 percent.  The examiner 
concluded that if his treatment in 1997 was careless or 
negligent, with the finding of such extensive disease that 
had eroded the ossicles as well as the covering of the 
semicircular canal, one would likely infer that he might have 
a non-hearing ear, but that was not the case here.  Rather, 
the examiner opined that his hearing loss was most likely 
related to the disease process itself, which began slowly in 
childhood and slowly progressed through young adulthood.  The 
examiner also noted that the events that followed the surgery 
were not reasonably foreseeable.  In summary, the examiner 
opined that the veteran's chronic hearing loss was most 
likely the result of the progression of his middle ear 
disease process, and not causally related to his treatment at 
a VA medical center in 1997, and it was not caused by 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of the VAMC.  The examiner also 
noted that the veteran's Eustachian tube dysfunction 
manifested in the right ear further supported the 
longstanding problem with the veteran's inability to 
ventilate the middle ear space on both the left and right 
sides.  In addition, the veteran had a chronic problem with 
vestibular irritation or vestibulopathy, resulting in 
dizziness and that was most likely the result of the 
extensive cholesteatoma eroding the semicircular canal found 
at the time of the first surgery, and not caused by 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of the VAMC.

The Board obtained independent medical opinions in July and 
August 2006 from doctors at the Department of Neurology at 
the Saint Louis University School of Medicine, regarding the 
likelihood that the veteran developed a seizure disorder 
and/or hearing loss as a result of the October 1997 surgery, 
and if so, whether it was caused by carelessness, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of the VAMC in furnishing the hospital 
care, medical or surgical treatment, or was an event not 
reasonably foreseeable.  

In the July 2006 opinion, the physician first noted that he 
had practiced neurology for 32 years.  Based on his 
experience, and a review of the claims file, Dr. S opined 
that it was highly unlikely that a seizure disorder was 
causally related to the veteran's treatment at a VA facility 
in October 1997.  Dr. S based this opinion on the overall 
clinical picture that strongly implicated pseudoseizures as 
the nature of the appellant's episodes.  Dr. S went on to 
explain that this judgment was necessitated by the lack of an 
opportunity for specific neurophysiological characterization 
of the episodes, despite attempts to induce an episode with 
saline injection during an EEG and to record an episode 
during those recording sessions.  

Dr. S listed the following clinical features supporting 
pseudoseizures as the cause of the veteran's episodes:

1.  Pseudoseizures are the product of undue anxiety rather 
than electrophysiological discharges from the cerebral 
cortex.  Patients with pseudoseizures typically have normal 
EEG's; and all of the veteran's EEG's were normal.  
2.  Sometimes it is not possible to distinguish between a 
seizure disorder and pseudoseizures by the appearance or 
description of the episode.  One exception was the occurrence 
of opistotonus, or arching the back, that the veteran's wife 
described in March 2003.  
3.  Pseudoseizures are often multiple in a single day; the 
veteran was variously described as having many seizures in a 
single day, sometimes 5, 9, 12, or 14.  
4.  After a flurry of seizures, the veteran is described as 
oriented soon afterward; patients with so many epileptic 
seizures usually have a sustained alteration in their 
sensorium.
5.  Pseudoseizures are unresponsive to antiepileptic drugs; 
the veteran's episodes were unaffected by two major anti-
epileptic drugs, phenytoin and valproate, and poorly 
controlled by a third, carbamazepine.
6.  Pseudoseizures are prompted by undue anxiety.  They began 
in the veteran after an incomplete surgical procedure; i.e., 
the attempted removal of a cholesteatoma from the left middle 
ear in October 1997.  The veteran's episodes were also 
described in August 2002 as being preceded for one hour by a 
headache; this is a feature of anxiety and not true epileptic 
seizures.  
7.  Pseudoseizures are also subject to suggestion.  In August 
12, 2002, the veteran's episodes were described as provoked 
by recurrent ear infections, and dosing with antibiotics 
prevented them.  Recurrent use of antibiotics should have no 
preventive effect on epileptic discharges.  Furthermore, 
after successful removal of the cholesteatoma in October 
2000, the veteran's episodes stopped for the next two years.  
8.  Patients with seizure disorders, especially those that 
are frequent, often times have a seizure when antiepileptic 
drugs are withdrawn in a video-EEG unit.  The veteran was 
having frequent episodes in late 1999 and early 2000, but 
none occurred during his four-day stay in the video-EEG 
monitoring unit at the University of New Mexico
9.  Lastly, epileptologists at the University of New Mexico 
who are very experienced with the presentations and diagnosis 
of pseudoseizures, apparently concluded that the veteran had 
pseudoseizures.  The record suggests that a home video of the 
veteran's episodes was available for review on one occasions 
when an opinion was offered.  

Dr. S concluded that the sum of the above clinical features 
was strongly indicative of a pseudoseizure disorder rather 
than a seizure disorder.  Therefore it was highly unlikely 
that the treatment at the VAMC in October 1997 caused a 
seizure disorder.  

Dr. S also noted that the notion that electrocautery near the 
dura caused a seizure disorder was farfetched.  Dr. S 
explained that MRI of the veteran's brain and the EEG's have 
all been normal, and as such, there was no evidence that the 
brain was damaged even if there was dehiscence of the bone 
that housed the middle ear.  

In a second opinion dated in August 2006, Dr. M, a professor 
at the Department of Otolaryngology-Head and Neck Surgery, 
and Chief of Otologic and Neurotologic Surgery at the St. 
Louis University School of Medicine, indicated that he 
reviewed the record, with particular focus to the original 
operative note from October 23, 1997, along with the nurse's 
notes from that day and also the revision surgery performed 
on the left ear on October 3, 2000.  Dr. M also reviewed the 
reports of some of the appellant's scans including a normal 
CT scan of the brain dated December 2, 1999.  

At the outset, Dr. M opined that it was unlikely that a 
seizure disorder was closely related to the veteran's 
treatment at a VAMC in October 1997.  Dr. M noted that a 
review of the operative nursing notes from October 1997 did 
not show evidence of negligence or substandard care.  
Regarding the question for the use of electrocautery around 
the brain, the operative notes made no mention of the use of 
electrocautery.  Although the nurse's notes made it clear 
that an electrocautery unit was available, it was not clear 
if that was of the monopolar or bipolar variety.  Dr. M went 
on to explain that monopolar cautery resulted in electrical 
current, which coursed from the cautery to the surrounding 
structures and was scavenged by a pad generally placed on the 
leg or elsewhere on the body with a much larger surface area 
than the surgical tip.  Monopolar cautery, according to Dr. 
M, could cause damage to the surrounding structures and was 
not generally used in or around the brain.  Bipolar cautery, 
on the other hand, was routinely used in and around the dura 
and even intracranially.  Again, Dr. M noted that it was 
unclear which type of cautery was present in the operating 
room, and if present, if it was even used.  Dr. M noted that 
it was routine to have cautery available for mastoid cases, 
but not to use it around the brain.  Dr. M specifically noted 
that the CT scan report did not suggest any evidence of 
damage to the brain parenchyma surrounding the left mastoid 
cavity.  Nevertheless, Dr. M indicated that if bone were 
present, even if monopolar cautery was used, its use would 
not have been negligent.  Dr. M further noted that neither 
the 1997 nor the 2000 operative notes made any mention of 
dehiscence of bone over the dura.  Such mention, according to 
Dr. M, was generally made in operative records by ear 
surgeons because it is important to be aware of, should 
reoperation be necessary, which was not uncommon in the 
management of cholesteatoma and chronic otitis media.  

Dr. M noted that chronic otitis media and cholesteatoma could 
lead to intracranial complications, but pointed out that the 
occurrence of seizures in the absence of evidence of 
intracranial complications such as brain abscess or 
thrombosis was exquisitely rare.  In fact, it was Dr. M's 
experience at both Stanford University and Harvard University 
Teaching Hospitals, that seizure disorder as a complication 
of mastoidectomy was not mentioned during the obtainment of 
informed consent.  A close review of the applicable 
literature of PubMed confirmed that post mastoidectomy 
seizure is exquisitely rare with an incidence significantly 
less than 1 percent of mastoid surgeries.  

In October 2006, the veteran submitted additional medical 
records directly to the Board, with a waiver of review by the 
Agency of Original Jurisdiction (AOJ).  The records show 
complaints of, and treatment for, seizures.  The records, 
mostly from 2004 through 2006, contain some duplicative 
evidence already of record.  Pertinent non-duplicative 
evidence includes a March 2006 video-EEG telemetry report 
prepared by The National Institutes of Health (NIH) in 
Bethesda, Maryland, which reveals that the veteran had non-
epileptic events, and a clinical diagnosis of "seizures."  
However, no specific neurological epileptic seizure was 
identified over a testing period from March 21, 2006 to March 
31, 2006, and the testing did not support a finding of 
epilepsy.  

Thus, in sum, the medical evidence in this case contains 
opinions both for and against the veteran's claim; however, 
the Board finds that the evidence weighs against a finding 
that the veteran incurred additional disability as a result 
of the 1997 VAMC surgical procedure and the preponderance of 
the evidence is against a finding of carelessness, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of the VAMC in furnishing the hospital 
care, medical or surgical treatment.

The evidence that weighs in favor of the claim is the private 
medical opinion prepared in July 2001 by the Chief of the 
Division of Otolaryngology at Cedars-Sinai Medical Center.  
This opinion, however, as noted hereinabove, assumes that 
electrocautery was used even though it is only mentioned as 
being "present" in the nurse's notes and not on the 
doctor's surgical report.  The doctor also based his opinion 
that the veteran's seizure disorder was related to the 
October 1997 surgical procedure because a post-operative CT 
scan showed dehiscence of the bone.  

The aforementioned evidence in favor of the veteran's claim 
is heavily outweighed by the independent medical opinions 
obtained in July and August 2006, coupled with the objective 
findings on numerous MRI and CT scans and EEG's, all of which 
are noted hereinabove.  Additionally, the opinion of the VA 
examiner in December 2004 also weighs against the veteran's 
claims.  The opinions of July 2006 and August 2006 provide a 
complete rationale for why the veteran's "seizure" activity 
is more likely than not manifested by pseudoseizures, and not 
caused by the October 1997 surgery.  The aforementioned 
medical opinions from July and August 2006 go on to explain, 
as noted above, that the frequency, cycle, and manifestations 
of the veteran's claimed seizure activity more closely 
resembles that of pseudoseizures, rather than a neurological 
epileptic event.  The doctors' reasoning is consistent with 
the objective MRI, CT, and EEG findings which did not show 
epilepsy or epileptic events.  Moreover, the independent 
medical opinions were based on a complete review of the 
veteran's claims file, which contained the veteran's 
pertinent medical history.  Drs. S and M provided reasons and 
bases for their conclusions, and pointed to evidence which 
supported the conclusions, even making reference to the 
veteran's own self-report of the seizure activity cycles.  

Additionally, the VA examiner in December 2004 opined, based 
on a review of the medical record, that the veteran's hearing 
loss was most likely related to the disease process itself, 
which began slowly in childhood and progressed slowly through 
young adulthood.  The examiner also opined that the veteran's 
chronic hearing loss was most likely the result of the 
progression of the middle ear disease process, and not 
causally related to his VAMC treatment in October 1997.

In assessing such evidence, whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his [or her] opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

The independent medical opinions of Drs. S and M also address 
the contentions of the Cedars-Sinai doctor's opinion from 
July 2001 regarding the use of electrocautery.  Specifically, 
Dr. S pointed out that there was no evidence that the brain 
had been damaged, based on objective MRI and EEG findings, 
even if there was dehiscence of the bone that housed the 
middle ear.  Moreover, Dr. M pointed out that it was unclear 
whether electrocautery was used at all, and even if it was 
used, the type of electrocautery was not indicated.  Thus, 
the Cedars-Sinai doctor's opinion was based on assumptions 
that electrocautery was used, based solely on nurse's notes, 
and, that the electrocautery was of the monopolar type, which 
was not generally used in or around the brain.  Dr. M further 
noted that bipolar cautery, on the other hand, was routinely 
used in and around the dura and that the medical evidence of 
record neither confirmed that any electrocautery was used, 
nor did it confirm what type, if used.  

Accordingly, the most probative evidence before the Board are 
the opinions of Drs. S and M, from July and August 2006, a 
well as the December 2004 ear disease examination report.  
These opinions are based on sound medical principles, 
objective findings, and factual evidence.  In contrast, the 
July 2001 opinion from the Cedars-Sinai doctor is based on 
speculation of events that may or may not have occurred.  
Thus, the preponderance of the evidence is against a finding 
that the treatment provided by VA in October 1997 caused a 
seizure disorder and/or hearing loss and dizziness.

The Board does not doubt the veteran's sincere belief that he 
developed a seizure disorder, hearing loss and dizziness as a 
result of the October 1997 surgical procedure.  Moreover, the 
Board is mindful that the evidence of record reflects that 
the veteran suffers from some type disorder that affects the 
veteran neurologically, as well as hearing loss.  
Nevertheless, as the appellant is not a medical expert, he is 
not competent to express an authoritative opinion on the 
issue of causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran developed a seizure disorder, hearing loss 
and/or dizziness as a result of the October 1997 surgical 
procedure at a VA facility.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  






ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for bilateral 
hearing loss resulting from treatment at a VA facility in 
October 1997 is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for dizziness 
resulting from treatment at a VA facility in October 1997 is 
denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for a seizure 
disorder resulting from treatment at a VA facility in October 
1997 is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


